Citation Nr: 1815849	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease from February 25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1962 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for ischemic heart disease and assigned an initial evaluation of 30 percent effective April 30, 2001.

On December 7, 2016, a supplemental statement of the case (SSOC) was issued granting entitlement to a 100 percent schedular rating effective February 18, 2016 for the Veteran's service-connected ischemic heart disease.  The Veteran was notified that the evaluation was a partial grant of the issue currently on appeal and does not close the appeal.  

Thereafter, on December 12, 2016, based on the decision rendered in the recent SSOC, the Veteran submitted a signed statement that he is satisfied and no longer wanted to pursue the remaining items contained in the SSOC. See Appeals Satisfaction Notice received December 13, 2016. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran of his satisfaction with the recent decision rendered and that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2016, the Veteran submitted a signed form letter indicating that, following a recent decision granting 100 percent schedular rating for ischemic heart disease effective February 18, 2016, the Veteran stated he was satisfied and wished to withdraw all remaining issues contained in the recent SSOC.  This letter thus indicates the Veteran's clear intent to withdraw the matter of entitlement to an initial rating in excess of 30 percent for ischemic heart disease from February 25, 2010.  This signed form letter, entitled "Appeals Satisfaction Notice," is clear and unambiguous. See Correspondence received December 13, 2016. 

The Board does acknowledge that the Veteran's representative submitted a brief in February 2018. See Appellant's Brief.  However, the appellant's brief fails to address the Veteran's December 2016 signed statement and also does not indicate that he now wishes to continue his appeal for the already withdrawn claim.  As such, the Veteran's written statement was effective when received in December 2016, prior to the Board's issuance of a decision.  Consequently, the Board finds that the Veteran has withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time. 

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


